15-3908
     Shipp v. Frontier Commc’ns

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   26th day of September, two thousand sixteen.
 5
 6   PRESENT: DENNIS JACOBS,
 7            BARRINGTON D. PARKER,
 8            DEBRA ANN LIVINGSTON,
 9                          Circuit Judges.
10
11   - - - - - - - - - - - - - - - - - - - -X
12   D. TROY SHIPP,
13            Plaintiff-Appellant,
14
15                -v.-                                           15-3908
16
17   FRONTIER COMMUNICATIONS, ET AL.,
18            Defendants-Appellees.
19
20   - - - - - - - - - - - - - - - - - - - -X
21
22   FOR PLAINTIFF-APPELLANT:                       D. Troy Shipp, pro se,
23                                                  Bridgeport, CT.
24
25   FOR DEFENDANTS-APPELLEES:                      No appearance.
26



                                                1
 1        Appeal from a judgment of the United States District Court
 2   for the District of Connecticut (Hall, CJ.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED that the judgment of the district court be AFFIRMED.
 6
 7        D. Troy Shipp, pro se, appeals from the district court’s
 8   sua sponte dismissal as untimely of his complaint alleging
 9   employment discrimination under Title VII of the Civil Rights
10   Act of 1964 and the Connecticut Fair Employment Practices Act.
11   We assume the parties’ familiarity with the underlying facts,
12   the procedural history of the case, and the issues on appeal.

13        We review de novo a district court’s sua sponte dismissal
14   of a complaint as untimely under the applicable statute of
15   limitations. See McEachin v. McGuinnis, 357 F.3d 197, 200 (2d
16   Cir. 2004); Brown v. Parkchester S. Condos., 287 F.3d 58, 60
17   (2d Cir. 2002).

18        In order to pursue a Title VII claim in federal court, a
19   plaintiff must file his federal complaint within 90 days of
20   receipt of his EEOC right-to-sue letter. See 42 U.S.C.
21   § 2000e-5(f)(1). The complaint concedes that Shipp received
22   his right-to-sue letter in September 2014, yet he did not file
23   his complaint until September 2015. Nothing in the record or
24   Shipp’s arguments on appeal suggests that his claim should be
25   equitably tolled. See Smith v. McGinnis, 208 F.3d 13, 17 (2d
26   Cir. 2000); Johnson v. Nyack Hosp., 86 F.3d 8, 12-13 (2d Cir.
27   1996).

28        Accordingly, and finding no merit in Shipp’s other
29   arguments, we hereby AFFIRM the judgment of the district court.

30                                FOR THE COURT:
31                                CATHERINE O’HAGAN WOLFE, CLERK




                                   2